OPINION — AG — ** SALARY — COURT STENOGRAPHER — AGREEMENTS ** A PERSON APPOINTED BY THE COUNTY JUDGE AS STENOGRAPHER OR REPORTER FOR THE COUNTY JUDGE OR COUNTY COURT IS NOT A " DEPUTY " WITHIN THE MEANING OF THE TERM IN SENATE BILL NO. 131, AND THAT, THEREFORE, SAID ACT DOES 'NOT' AUTHORIZE THE ALLOWANCE OR PAYMENT TO SUCH A PERSON OF AN ANNUAL SALARY " IN AMOUNT NOT TO EXCEED NINETY PERCENT (90%) OF THE SALARY OR COMPENSATION PROVIDED BY LAW FOR SUCH OFFICER ". (DEFINITION, DEPUTY, COUNTY OFFICER, DEPUTIES, PRINCIPAL OFFICER) CITE: 19 Ohio St. 179.1 [19-179.1], 19 Ohio St. 179.4 [19-179.4], 19 Ohio St. 179.7 [19-179.7] (JAMES C. HARKIN)